           Case 1:20-cv-03269-JPB Document 43 Filed 05/04/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 KHANAY YANCEY,

               Plaintiff,
       v.                                      CIVIL ACTION NO.
                                               1:20-cv-03269-JPB
 GREGORY TILLMAN,

               Defendant.

                                      ORDER
      Before the Court is Plaintiff Khanay Yancey’s (“Yancey”) Motion for Leave

to File an Amended Complaint (“Motion”). ECF No. 37. Having reviewed and

fully considered the papers filed therewith, the Court finds as follows:

      I.      BACKGROUND

      In June 2020, Yancey filed a Complaint in the State Court of Clayton

County asserting various claims against Defendant Gregory Tillman (“Tillman”), a

Clayton County police officer, in connection with Tillman’s arrest of Yancey. The

matter was thereafter removed to this Court.

      The Court entered a Scheduling Order on January 4, 2021, which assigned

the case to a four-month discovery track. On February 15, 2021, Yancey

substituted her counsel.
        Case 1:20-cv-03269-JPB Document 43 Filed 05/04/21 Page 2 of 3




      After receipt of “voluminous” discovery, Yancey seeks leave to amend her

Complaint to “correct[] factual inaccuracies previously pled by prior counsel,

provide[] further factual details supporting [her] claims, clearly identif[y] [her]

claims, add[] a Monell claim against Clayton County, and generally clarif[y] the

scope of the claims and issues presented in th[e] litigation.” Although Yancey’s

Motion indicates that Tillman does not consent to the amendment, Tillman did not

file an opposition to the Motion.

      II.    DISCUSSION

      Under Federal Rule of Civil Procedure 15(a)(2), “a party may amend its

pleading only with the opposing party’s written consent or the court’s leave.”

While “[t]he court should freely give leave when justice so requires” (id.), Rule

15(a) “gives a district court ‘extensive discretion’ to decide whether or not to allow

a party to amend a complaint,” and the court does not abuse its “liberal discretion”

by denying leave to amend when the amendment would prejudice the defendant,

cause undue delays or is futile (Campbell v. Emory Clinic, 166 F.3d 1157, 1162

(11th Cir. 1999) (internal citations omitted)). See also Bryant v. Dupree, 252 F.3d

1161, 1163 (11th Cir. 2001) (stating that denial of leave to amend is only

appropriate where (1) there has been an undue delay, bad faith, dilatory motive or

repeated failures to cure deficiencies by amendments previously allowed; (2)


                                           2
          Case 1:20-cv-03269-JPB Document 43 Filed 05/04/21 Page 3 of 3




allowing amendment would cause undue prejudice to the opposing party; or (3)

amendment would be futile).

        Here, since Tillman did not respond to Yancey’s Motion, he has waived any

opposition to it. See Jones v. Bank of America, N.A., 564 F. App’x 432, 434 (11th

Cir. 2014) (agreeing with the district court’s conclusion that “when a party fails to

respond to an argument or otherwise address a claim, the [c]ourt deems such

argument or claim abandoned”); In re Acuity Brands, Inc. Sec. Litig., No. 1:18-cv-

2140-MHC, 2019 WL 10246166, at *28 (N.D. Ga. Aug. 12, 2019) (finding that the

defendant’s argument was “unopposed” because the plaintiffs did not respond to

it).

        Moreover, the Court has found no evidence of undue delay, bad faith or

dilatory motive. There is also no indication that the amendment would cause

undue prejudice to Tillman or that it is futile.

        Accordingly, the Court GRANTS Yancey’s Motion (ECF. No. 37). The

Clerk is DIRECTED to file Yancey’s Amended Complaint (ECF No. 37-1).

       SO ORDERED this 4th day of May, 2021.




                                           3
